Breitel, J.
(dissenting in part). I agree with the majority opinion insofar as it holds that the Appellate Division properly fixed the land value. I disagree as to the reinstatement of the Special Term valuation of the improvements. In that respect I would affirm the holding of the Appellate Division. As that court found, the record makes it clear that the stadium had no persisting value; its interim use for a new major league team (the Mets) until a new place could be obtained for it in Queens County does not prove the contrary. Apart from use by a major league baseball team, the stadium, obsolescent as it was, and the land physically limited as it was, could be used only for events that would not support it. An improvement doomed to a loss operation has little or no value. A new stadium *633might have helped but it is evident that no one would choose to erect a new stadium of the same magnitude on this land.
Accordingly, the order of the Appellate Division should be affirmed in all respects.
On the appeal by the owners of the land as to the value of the land: Order affirmed, with costs.
Chief Judge Fuld and Judges Van Voorhis, Burke and Breitel concur with Judge Bergan ; Judge Scileppi dissents in a separate opinion in which Judge Keating concurs.
On the appeal by the lessee as to the value of the structure: Order reversed, with costs, and the award of Special Term for the value of the structure reinstated.
Judges Van Voorhis, Burke, Scileppi and Keating concur with Judge Bergan ; Chief Judge Fuld and Judge Breitel dissent in separate opinions.